DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 20120165809) in view of Schultz et al. (US 20160128765) (“Schultz”) (Cited in IDS) and in further view of Phan et al. (US 20160331443) (“Phan”).
Regarding claim 1, Christian teaches an ablation catheter tip (see Figs. 1, 3 and 4), the tip comprising: an electrically-conductive housing comprising a conductive shell (see outer shell 16; [0047], Fig. 3) including a domed distal end and a cylindrical body (as shown in Fig. 3); a thermally-insulative tip insert (see inner core member 14 comprising a thermal insulator; [0042], Fig. 4), wherein the conductive shell surrounds at least a portion of the tip insert (see Figs. 3-4); and a plurality of thermal sensors (see a plurality of thermal sensors 28, “can include three”; [0044]) in thermal communication with the conductive shell (by virtue of their position between the inner core member 14 and outer shell 16, see Fig. 3) and configured to provide directional temperature feedback (sensors 28 are considered capable of the claimed functionality by virtue of the segregation between them provided by the plurality of slots 50 and insulating space 52 since this segregation enables the sensors to only sense the local temperature in the direction the individual sensors are facing), and configured to report the directional temperature feedback to an ablation control system (see generator 39 monitoring temperature of the distal tip; [0049], Fig. 2 ). However, Christian fails to teach a flexible electronic circuit distributed around the tip insert, and including the plurality of thermal sensors, wherein the plurality of thermal sensors are distributed in two circumferential rings around the cylindrical body, wherein the first circumferential ring is longitudinally offset relative to the second circumferential ring, a wired or wireless communication pathway at least partially disposed on the flexible electronic circuit, communicatively connected to the plurality of thermal sensors, and wherein the two circumferential rings do not extend onto the domed distal end of the conductive shell.

Phan teaches an electrosurgical device (see Fig. 40) comprising a cylindrical body (see sleeve 734, Fig. 40) that includes a first temperature detecting element (see 745, Fig. 40) and a second temperature detecting element (see 750, Fig. 40), wherein 
Regarding claim 2, Christian fails to teach the limitations required by claim 2, however Schultz further teaches wherein the flexible electronic circuitry further includes a plurality of electrophysiology electrodes in thermal communication with the conductive shell, communicatively connected to the wired or wireless communication pathway, and configured to report data indicative of electrophysiology characteristics of tissue in contact with the conductive shell (see electrical sensors, e.g., micro-electrodes; [0033] and [0044]). Therefore, it would have been further obvious to one of ordinary skill in the art before the time of filing to have modified the sensors as taught by Christian to 
Regarding claim 4, Christian further teaches wherein the conductive shell further comprises an inner surface, and wherein the plurality of thermal sensors are in thermal communication with the inner surface of the conductive shell (as shown in Fig. 3, see also the position of sensors 28 between the inner core member 14 and outer shell 16).
Regarding claim 5, Schultz further teaches wherein the plurality of thermal sensors further comprises a distal-most thermal sensor positioned near a distal-most end of the conductive shell (see sensors 24 on dome-shaped portion 38 as shown in Fig. 3).
Regarding claim 7, Christian in view of Schultz and Phan further teaches wherein the thermally-insulative tip insert includes a ditch that extends into an outer surface of the thermally-insulative tip insert, the ditch being configured and arranged to receive the flexible electronic circuit (see Christian: plurality of channels 26; [0044], Figs. 3-4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Schultz, Phan and in further view of Hedengren et al. (US 6180867) (“Hedengren”).
Regarding claim 6, Christian in view of Schultz and Phan teaches the limitations of claim 1 for which claim 6 is respectively dependent upon, however Christian in view 
Hedengren teaches a flexible thermal sensor array (see Figs. 4 and 5) including a first patterned conductive layer (12), an intermediate layer (10), and a second patterned layer (16). One of the first and second patterned conductive layers comprises constantan and the other of the first and second patterned conductive layers comprises copper (see col. 7, lines 3-8), and the material for the intermediate layer 10 is polyimide (see col. 6, lines 9-18). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the flexible circuit as taught by Christian in view of Schultz and Phan to include a top copper layer, an intermediate polyimide layer, and a bottom constantan layer in light of Hedengren, the motivation being to minimize the lateral thermal conductivity of the thermocouple array (see Hedengren: col. 7, lines 43-46). Additionally, it would have been obvious to one having ordinary skill in the art before the time of filing to have selected the appropriate materials for the flexible circuit in light of Christian, Schultz, Phan, and Hedengren, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also MPEP 2144.07.

Claims 9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Schultz, Phan, Govari et al. (US 20150342671) (“Govari”) (Cited in IDS), and in further view of Simpson et al. (US 6312425) (“Simpson”).
Regarding claim 9, Christian in view of Schultz and Phan teaches similar limitations as discussed above in the rejection of claim 1, however Christian in view of Schultz and Phan fails to teach wherein the thermal sensor are in direct thermal contact with one another and wherein one of the at least three thermal sensors is positioned at an apex of the domed distal end of the conductive shell as required by claim 9.
Govari teaches a catheter tip (see Fig. 2) comprising a metallic electrode body (56) and multiple thermocouples (50) distributed across the metallic electrode body (as shown in Fig. 2). Govari further teaches that the thermocouples are shown on the outside of body 56, for the sake of clarity. Alternatively, however, the thermocouples may be coupled to the interior of body 56, i.e., below the electrode surface, since metallic body 56 is thermally conductive (see [0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the arrangement of thermal sensors as taught by Christian in view of Schultz and Phan to be mounted in direct physical contact with an inner surface of the conductive shell in light of Govari, since the modification would have produced the predictable result of increasing thermal contact between the thermal sensor and the thermally conductive inner surface of the electrode (see Govari: [0029]). However, Christian in view of Schultz, Phan, and Govari fails to teach wherein one of the at least three thermal sensors is positioned at an apex of the domed distal end of the conductive shell.
Simpson teaches an electrosurgical device (see Figs. 5a-7b) comprising a conductive shell (see active tip electrode 36 and conductive shell 62) including an apex of a domed distal end (see apex 68, Fig. 7a), wherein one of the temperature sensors is positioned at the apex of the domed distal end of the conductive shell (see tip-sensor 
Regarding claim 11, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 2.
Regarding claim 14, Christian in view of Schultz and Phan teaches similar limitations as discussed above in the rejection of claim 7.
Regarding claim 15, Christian further teaches wherein the conductive shell further includes one or more isolated temperature-sensing islands (see segmentation provided by slots 50; [0051], Fig. 4), each of the temperature-sensing islands is confined by a strip of insulative material (see layer of air within the grooves or slots 50 providing insulation between the segments), and configured to reduce thermal transfer between the temperature-sensing islands and the conductive shell (see “more complete segregation of individual thermal sensors 28 can be obtained”, [0051]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Schultz, Phan, Govari, Simpson, and in further view of Hedengren.
Regarding claim 13, the claim is rejected under substantially similar rationale for obviousness as that applied in the rejection of claim 6 above.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Schultz.
Regarding claim 16, Christian teaches an ablation catheter tip (see Figs. 1, 3 and 4) comprising: a thermally-insulative ablation tip insert (see inner core member 14 comprising a thermal insulator; [0042], Fig. 4) comprising a first portion (see distal portion of inner core member 14 within the outer shell 16, Fig. 3) and a second portion (see proximal portion of inner core member 14 outside of outer shell 16, Fig. 3), wherein the insert is adapted to support at least one flexible electronic circuit including a plurality of temperature sensors (inner core member 14 is considered capable of structurally supporting a flexible circuit including thermal sensors as claimed because it has a plurality of channels 26 for holding a thermal sensor 28, see also [0043]); a conductive shell having a domed distal end (see distal end 36, Fig. 3) and a cylindrical body (see proximal end 38, Fig. 3), the conductive shell adapted to fit around the first portion of the insert in thermally-conductive contact with the plurality of temperature sensors (see outer shell 16 and position of sensors 28 between the inner core member 14 and outer shell 16; [0047], Fig. 3); wherein the flexible electronic circuit is configured to be circumferentially wrapped around at least a portion of the thermally-insulative ablation tip insert and to thereby position at least a portion of the plurality of thermal sensors into at least two circumferential rings which extend about the thermally-insulative ablation tip insert and are in direct contact with the cylindrical body of the conductive shell (inner 
Schultz teaches an ablation catheter tip comprising a shank (see support 58, Fig. 4) adapted to cover the second portion of the insert (key 62 is configured to mate with the proximal portions of arms 50; [0042]), whereby the conductive shell and the shank are conductively coupled and together effectively encase the ablation tip insert (support 58 may be formed of any suitable electrically-and thermally-conductive material; [0042], see also Figs. 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation catheter tip as taught by Christian to have a shank as claimed in light of Schultz, the motivation being to provide the additional benefit of stabilizing the insert against axial rotation and possible displacement of sensors within (see Schultz [0042]).
Regarding claim 17, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 7.
Regarding claim 18, Christian in view of Schultz teaches similar limitations as discussed above in the rejection of claim 15.
Regarding claim 19, Schultz further teaches wherein the thermally-insulative ablation tip insert is constructed from a plastic or a ceramic (see “PEEK” and “ceramics”, [0042]).
Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.
In response to Applicant's argument that Phan is nonanalogous art (see argument regarding different between intravascular ablation vs vertebral fracture treatments, Remarks pgs. 6-7), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Examiner contends that Phan is at least in the field of Applicant’s endeavor of ablative surgical devices and/or is reasonably pertinent to the problem of temperature feedback along the longitudinal axis of an ablation device.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see arguments directed to there being no motivation for combining Christian in view Schultz with Phan, Remarks pg. 7), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner contends that one of ordinary 
In response to Applicant’s argument directed to Christian teaching away from the proposed combination with Govari in connection to the rejection of claim 9 (see Remarks pg. 8), the Examiner respectfully disagrees. The Examiner contends that [0051] of Christian does not constitute a teaching away since [0051] of Christian merely teaches scoring the outer shell 16 with a plurality of grooves to create segments for each of the respective temperature sensors for segregation between the individual temperature sensors and there is no showing of a teaching away for placing the thermal sensors in thermally-transmissive and direct physical contact with the inner surface of each of the segments of the conductive shell to meet the claim. It has been held that 
In response to Applicant’s argument directed to the Office Action failing to address every feature of claim 16 in sufficient detail (see Remarks pgs. 8-9), the Examiner respectfully disagrees. The Examiner contends that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, claim 16 recites “wherein the insert is adapted to support at least one flexible electronic circuit...” which is a functional recitation of use for the insert, thus if the prior art insert is reasonably capable of performing the claim function of supporting a flexible circuit as claimed, then it meets the claim. The Office Action acknowledges the argued limitations by stating that the insert is reasonably adapted to support a flexible circuit as claimed and detailing that “inner core member 14 is considered capable of structurally supporting a flexible circuit including thermal sensors 
In response to Applicant’s argument directed to the tip-sensor junction 72 of Simpson is an electrophysiological sensor and therefore cannot be suitable to meet a thermal sensor disposed at an apex of the domed distal end as claimed (see Remarks pgs. 9-10), the Examiner respectfully disagrees. The Examiner contends that Simpson teaches that side thermal sensor leads 38 and 40 are formed of constantan (see col. 11, lines 30-31) and further that tip-sensor lead 76 is typically formed of the same material as the first and second sensor leads 38 and 40 (see Simpson col. 11, lines 40-41). Therefore, since the tip-sensor lead 76 is made of the same material of the side thermal sensor leads 38 and 40, the tip-sensor lead 76 and tip-sensor junction 72 is a thermal sensor and thus is reasonable to treat as a thermal sensor for a teaching of obviousness for a thermal sensor positioned at an apex of a domed distal end for the purpose of ensuring the temperature sensor would be located at or near the electrode/tissue interface when the electrode is oriented in an end-fire mode as demonstrated by Figure 13a of Simpson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
              /JAYMI E DELLA/              Primary Examiner, Art Unit 3794